


Exhibit 10.4


FEDERAL-MOGUL MOTORPARTS


PERFORMANCE AWARD AGREEMENT


THIS PERFORMANCE AWARD AGREEMENT (the “Agreement”) is made by and between
Federal-Mogul Motorparts (the “Company”), a division of Federal-Mogul Holdings
Corporation, a Delaware corporation, and [Name], an officer or employee of the
Company or a subsidiary of the Company (the “Participant”) effective as of
January 1, 2015.


In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
the Participant hereby agree as follows:


1.    Grant. The Company hereby grants to the Participant identified above a
Performance Award (calculated in the manner set forth in Section 5 hereof)
subject to the terms and conditions set forth herein (the "Terms"). No
Performance Award will be paid or payable hereunder unless the Participant earns
the Performance Award pursuant to Sections 4, 5 and/or 9 hereof and Section 5 of
the Federal-Mogul Holdings Corporation 2012 Long-Term Performance Plan dated as
of July 10, 2012 (the “Plan”). This Performance Award is granted pursuant to and
is subject to the terms and conditions of the Plan. A copy of the Plan is
attached as an exhibit hereto and the terms and conditions thereof are
incorporated herein by this reference and are expressly made part of this
Agreement. All terms used herein and defined in the Plan shall, unless otherwise
defined herein, have the same meaning set forth in the Plan. The Performance
Award granted hereby is non-transferable except as otherwise permitted under the
Plan.


2.    Performance Period. The Performance Period for this Award shall be the
three-year period commencing on January 1, 2015 and ending on December 31, 2017.


3.    Performance Measure. The performance measure for the Performance Period
shall be the cumulative Operational EBITDA for the Performance Period.
Operational EBITDA is defined as operating income before interest, taxes,
depreciation and amortization after accrual for bonuses and excluding
restructuring charges (as determined by the Committee) and expenses for the U.S.
defined benefit plan. For purposes of calculating Operational EBITDA, the
Committee may, in its sole and absolute discretion, exclude the impact of
non-recurring or extraordinary gains or losses, changes in accounting
methodology (or similar items), and changes in law, that are not indicative of
continuing operations and may also adjust the Operational EBITDA performance
target based on approved capital expansion plans, acquisitions, and other
changes in the Company’s business. For purposes of clarification, the
Operational EBITDA performance target set forth in Section 4 is based on the
Company’s current business plan and projected growth capital expenditures.
Acquisitions or new growth initiatives would likely result in an upward
adjustment to the performance target.


4.    Performance Goal.


2015 Operational EBITDA: [__________]
2016 Operational EBITDA: [__________]
2017 Operational EBITDA: [__________]
Cumulative Operational EBITDA of [__________]
.


5.    Performance AWARD.


a.    Participant’s Target Performance Award shall be __________.


b.
Participant’s Actual Performance Award will be the Target Performance Award
multiplied by the % Performance Award Earned as determined in accordance with
Appendix A.



6.    Timing and Form of Payout. As soon as practicable after the close of the
Performance Period, the Chief Financial Officer and the Senior Vice President of
Human Resources shall calculate the financial performance and the proposed
payout under the Plan based on the achievement of the financial Performance
Measure.  The proposed payout shall be presented to the Committee for its review
and approval.  Once approved, payment of the Award shall be made within 30 days
after completion of the annual audit but not later than March 15 of the calendar
year following the end of the Performance Period. All Award payments shall be
reduced by amounts required to be withheld for taxes at the time payments are
made.






--------------------------------------------------------------------------------




7.    Death, Disability, or SEPARATION FROM SERVICE due to (i) Retirement, (ii)
TERMINATION by the Company Without Cause, or (iii) termination by the company
due to Participant’s disability. In the event of a Participant’s death,
Disability, or Separation from Service due to (i) Retirement, (ii) termination
by the Company for any reason other than Cause, or (iii) termination by the
Company due to the Participant’s Disability, each, a “Qualifying Event”, in each
case on or after January 1, 2017 and prior to the end of the Performance Period,
the Participant (or in the case of the Participant's death, the Participant's
beneficiary) shall be entitled to receive an Award payout equal to the
Performance Award (calculated in accordance with Section 5) as if he or she had
remained employed until the last day of the Performance Period, multiplied by a
fraction, the numerator of which shall be the number of full calendar months
during the period of January 1, 2015 through the date the Participant's
employment terminated due to a Qualifying Event and the denominator of which
shall be thirty-six (36), the total number of months in the Performance Period.
The payment of such amount shall be made according to same terms set forth in
Section 6 above. As used herein, “Disability” shall have the meaning ascribed to
such term in the Plan and must also constitute a “disability” pursuant to
Section 409A(a)(2)(C) of the Code.


8.    SEPARATION FROM SERVICE for Any Other Reason. Performance Awards are not
considered earned until they are approved by the Compensation Committee of the
Board of Directors and are actually paid by the Company. Except as provided in
Section 7 or Section 9, the Participant must be an employee of the Company
and/or an affiliate continuously from the date of this Award until the
Performance Award is paid. Consequently, a Participant whose employment with the
Company is voluntarily or involuntarily terminated prior to the Performance
Award payment date will be ineligible for payment of the Performance Award,
except as otherwise provided by the Committee or pursuant to Section 7, in which
case any such Performance Award to the terminated employee shall be paid at the
time Financial Awards are paid to active employees pursuant to Section 6 above,
or pursuant to Section 9.


9.    PAYMENT UPON A CHANGE IN CONTROL. Notwithstanding anything to the contrary
in Section 6, 7 or 8 hereof, upon the occurrence of a Change in Control during
the Performance Period, the Participant (or in the case of Participant’s death,
the Participant’s beneficiary) shall be eligible to receive a pro-rated Award
based upon achievement of Annual Performance Goals as shown in Section 4 for any
completed fiscal year during the Performance Period prior to the consummation of
the Change of Control. The Annual Performance Goal during the fiscal year in
which the Change of Control occurs shall be deemed satisfied at 100%. Payment of
the Award shall be made promptly and in no event later than 30 days after the
occurrence of a Change in Control unless the Change in Control occurs prior to
the completion of the annual audit for a completed year in the Performance
Period, in which case payment of the Award shall be made within 30 days after
completion of the annual audit but not later than June 30 of the calendar year
during which the Change in Control occurs. All Award payments shall be reduced
by amounts required to be withheld for taxes at the time payments are made. As
used herein, “Change in Control” shall have the meaning ascribed to such term in
the Plan and must also constitute a “change in control event” within the meaning
of Section 409A of the Code.


10.    No Limitation on Rights of the Company. The grant of this Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


11.    Cancellation, Rescission, and Clawback of Awards. In the event of a
restatement of the Company’s consolidated financial statements that would reduce
the amount of any previously awarded Performance Award, the related outstanding
Awards will be cancelled or reduced accordingly and the Participant shall pay
over to the Company an amount equal to any gain realized as a result of the
exercise, distribution or settlement (whether at the time of exercise,
distribution or settlement or thereafter) within (a) the twenty-four (24) months
preceding such financial restatement for the Chief Executive Officer, the Chief
Financial Officer, and the Chief Accounting Officer of the Company or (b) the
twelve (12) months preceding such financial restatement for all other
Participants.


Additionally, the Committee may at any time, in its sole and absolute
discretion, cancel, declare forfeited, rescind, or require the return of any
outstanding Award (or a portion thereof) upon the Committee determining that the
Participant has, at any time (whether before or after the grant date of the
Award), committed a Breach of Conduct. In addition, at any time following the
payment of an Award, the Committee may, in its sole and absolute discretion,
rescind any such payment and require the repayment of an Award (or a portion
thereof) upon the Committee determining that the Participant has, at any time
(whether before or after the payment of the Award), committed a Breach of
Conduct.


The Committee’s determination that a Participant has committed a Breach of
Conduct, and its decision to require rescission of an Award’s payment, shall be
conclusive, binding, and final on all parties. The Committee’s determination
that a Participant has violated the terms of the Plan or the Award and the
Committee’s decision to cancel, declare forfeited, or rescind an Award or to
require rescission of an Award’s payment shall be conclusive, binding, and final
on all parties.






--------------------------------------------------------------------------------




In connection with any cancellation, forfeiture or rescission contemplated by
this Section 11, the terms of repayment by the applicable Participant shall be
determined in the Committee’s sole and absolute discretion, which may include,
among other terms, the repayment being required to be made (i) in one or more
installments or payroll deductions or deducted from future bonus payments or
(ii) immediately in a lump sum in the event that such Participant incurs a
termination of employment.


To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to set off (or cause to be set off) any
amounts otherwise due to a Participant from the Company in satisfaction of any
repayment obligation of such Participant hereunder, provided that an such
amounts are exempt from, or set off in a manner intended to comply with the
requirements of Section 409A of the Code.


12.    Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to the Chief
Financial Officer and, in the case of the Participant, to his or her address set
forth on the signature page hereto or, in each case, to such other address as
may be designated in a notice given in accordance with this Section 12.


13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
conflicts of laws principles thereof.


14.    Participant Acknowledgment. The Participant hereby acknowledges receipt
of a copy of the Plan, has read and understands the Plan, and agrees to be bound
by all terms and provisions contained therein.


15.    Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Plan.


16.    Unfunded Status. The Performance Award constitutes an unfunded and
unsecured promise of the Company to deliver (or cause to be delivered) to the
Participant, subject to the terms and conditions of this Agreement, payment in
respect of the Award as provided herein. By accepting this Performance Award,
the Participant understands that this grant does not confer any legal or
equitable right (other than those constituting the Performance Award) against
the Company or any of its affiliates, directly or indirectly, or give rise to
any cause of action at law or in equity against the Company or any of its
affiliates. The rights of the Participant (or any person claiming through the
Participant) under this Agreement shall be solely those of an unsecured general
creditor of the Company.


17.    No Right to Continued Employment. Nothing in this Agreement shall be
interpreted or construed to confer upon the Participant any right with respect
to continuance of employment by the Company or one of its subsidiaries, nor
shall this Agreement interfere in any way with the right of the Company or one
of its subsidiaries to terminate the Participant’s employment therewith at any
time. In addition, the Performance Award is provided solely as an incentive and
shall not constitute part of the Participant’s employment compensation package.
The Performance Award shall not be considered part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, long-service awards, pension, or retirement benefits or
similar payments.


18.    TAX WITHHOLDING. The Participant shall be liable for any and all federal,
state, provincial, local or foreign taxes, pension plan contributions,
employment insurance premiums, social insurance contributions, amounts payable
to a governmental and/or regulatory body in the Participant’s country and other
levies of any kind required by applicable laws to be deducted or withheld with
respect to the Performance Award (collectively, the “Withholding Taxes”). The
Company and its subsidiaries shall have the right to deduct and withhold all
required Withholding Taxes from any payment or other consideration deliverable
hereunder to the Participant.


19.     Plan Document Controls. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of these
Terms conflict with the terms of the Plan document, the Plan document shall
control.


20.    COMPLIANCE WITH SECTION 409A. The intent of the parties is that payments
and benefits under this Agreement comply with, or be exempt from, Code Section
409A and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on the Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A.






--------------------------------------------------------------------------------




If the Participant is a “specified employee” (as such term is defined for
purposes of Code Section 409A) at the time of his or her termination of
employment, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (i) the date immediately following the
expiration of the six-month period measured from the date of the Participant’s
termination of employment, and (ii) the date of the Participant’s death. A
termination of employment shall be deemed to occur only if it is a “separation
from service” as defined in the Plan, and references in this Agreement to
“termination,” “termination of employment,” or like terms shall mean a
separation from service.


21.    DATA PROTECTION. By executing this Agreement, the Participant consents to
the holding and processing of personal information provided by the Participant
to the Company, any affiliate of the Company, trustee or third party service
provider, for all purposes relating to the performance of this Agreement. These
include, but are not limited to: (i) administering and maintaining Participant
records; (ii) providing information to the Company, its affiliates, trustees of
any employee benefit trust, registrars, brokers or third party administrators;
(iii) providing information to future purchasers or merger partners of the
Company or any of its affiliates, or the business in which the Participant
works; and (iv) to the extent not prohibited by applicable law, transferring
information about the Participant to any country or territory that may not
provide the same protection for the information as the Participant’s home
country.




22.    Notwithstanding the terms of any other agreement between the Company and
Participant, this Agreement and the Award are in addition to, not in
substitution of, and not superseded or eliminated by, any other incentive bonus
plan or other contractual bonus arrangement that Participant has or may have had
or may in the future have by contract or otherwise, including any participation
in the Company’s Management Incentive Plans.


IN WITNESS WHEREOF, Federal-Mogul Motorparts has caused this Agreement to be
duly executed by its duly authorized officer and said Participant has hereunto
signed this Agreement on his or her own behalf, as of the day and year first
above written.


    
FEDERAL-MOGUL MOTORPARTS






By:            

Title:______________________________








PARTICIPANT




                
Participant Signature


__________________________________
__________________________________
Participant Address






